953 F.2d 641
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Milton Mark SMITH, a/k/a Pete, Defendant-Appellant.
No. 91-5637.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 22, 1991.Decided Feb. 3, 1992.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   Frank W. Bullock, Jr., District Judge.  (CR-90-195-G)
James W. Swindell, High Point, N.C., for appellant.
Robert H. Edmunds, Jr., United States Attorney, Michael F. Joseph, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and GERALD W. HEANEY, Senior Circuit Judge of the United States Court of Appeals for the Eighth Circuit, sitting by designation.
OPINION
PER CURIAM:


1
Milton Mark Smith was convicted of conspiracy to possess cocaine base with the intent to distribute and possession of cocaine base with the intent to distribute.  21 U.S.C.A. §§ 841(a), 846 (West 1981 & Supp.1991).   Smith's attorney submitted this appeal pursuant to the requirements of  Anders v. California, 386 U.S. 738 (1967), arguing that police lacked probable cause for Smith's arrest.   This issue was not presented to the district court, and our review of the record discloses that this appeal is without merit.   Accordingly, we affirm.


2
AFFIRMED.